Bliss, J.
I concur in the opinion in all respects except as to the amount of damages. While the original award of $4,000 was inadequate, the proposed award of $12,000 is excessive. I am forced, therefore, to dissent from that portion of the decision which increases the amount of the damages awarded to $12,000.
Judgment modified in accordance with opinion, and as so modified affirmed, with costs.
The amount of damages suffered by the claimant as found by the Court of Claims in the twenty-first finding of fact and the sixth conclusion of law is disapproved. The court makes a new finding that the claimant suffered damages in the sum of $12,000; and the finding of fact of the court, below is modified by striking out the amount $4,000 and inserting in the place thereof the amount $12,000.